United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-277
Issued: August 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from the August 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied
compensation for a period of disability. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s disability from March 13 to June 7, 2010 was causally
related to her accepted employment injury.
FACTUAL HISTORY
On August 4, 2009 appellant, then a 39-year-old letter carrier, filed a claim alleging that
she injured her left shoulder in the performance of duty: “Have been working overtime and
1

5 U.S.C. § 8101 et seq.

shoulder slowly became more sore.” OWCP accepted her claim for calcifying tendinitis of the
left shoulder and a disorder of the bursae and tendons in the shoulder region, unspecified, left.
Appellant underwent left shoulder surgery on December 10, 2009. She received compensation
for periods of disability.
Appellant filed claims for compensation for the period March 13 to June 17, 2010.
OWCP requested additional information. It noted that appellant was released to return to fulltime unrestricted duty effective March 15, 2010 and that on April 19, 2010 she was released to
work full time with restrictions. “Please provide narrative medical evidence that indicates why
you were unable to work during the period claimed.”
On June 8, 2010 Dr. Dennis F. Fancsali, a Board-certified orthopedic surgeon, noted that
appellant had persistent pain in her left shoulder. Appellant was informed that a May 28, 2010
study showed a left supraspinatus tendinopathy and partial thickness bursal tear. Dr. Fancsali
stated: “The patient took herself off work because of the pain in her shoulder.” He described his
findings on physical examination, his diagnoses and treatment. Dr. Fancsali noted that appellant
was “off work six weeks.” OWCP paid compensation beginning June 8, 2010.
In a decision dated August 19, 2010, OWCP denied compensation from March 13 to
June 7, 2010. It explained that it had received no medical evidence to support that appellant was
totally disabled for work during that period due to her accepted employment injury.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 A claimant seeking benefits under FECA has
the burden of proof to establish the essential elements of her claim by the weight of the
evidence,3 including that she sustained an injury in the performance of duty and that any specific
condition or disability for work for which she claims compensation is causally related to that
employment injury.4 For each period of disability claimed, the claimant has the burden of
proving that she was disabled for work as a result of her accepted employment injury.5
The claimant must submit a rationalized medical opinion that supports a causal
connection between the disabling condition and the employment injury. The medical opinion
must be based on a complete factual and medical background with an accurate history of the
employment injury, and must explain from a medical perspective how the disabling condition is
related to the injury.6

2

5 U.S.C. § 8102(a).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

David H. Goss, 32 ECAB 24 (1980).

6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

2

Generally, findings on examination are needed to justify a physician’s opinion that a
claimant is disabled for work.7 The Board has held that when a physician’s statements regarding
a claimant’s ability to work consist only of a repetition of the claimant’s complaints that she hurt
too much to work, without objective signs of disability being shown, the physician has not
presented a medical opinion on the issue of disability or a basis for payment of compensation.8
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow a claimant to self-certify her disability and
entitlement to compensation.9
ANALYSIS
Appellant claimed compensation for disability from March 13 to June 17, 2010. She
therefore has the burden of proof to establish that the disability for which she seeks
compensation is causally related to her accepted employment injury. Although OWCP received
several medical reports during this time, the only physician to support disability for work was
Dr. Fancsali, the orthopedic surgeon, who stated on June 8, 2010 that appellant was off work for
six weeks. Neither Dr. Fancsali nor any other physician supported appellant’s claim that she was
totally disabled for work from March 13 to June 7, 2010 as a result of the accepted employment
injury.
Dr. Fancsali noted that appellant had taken herself off work because of the pain in her
shoulder. Without a physician explaining how the accepted employment injury prevented her
from performing her duties during the particular period claimed, and supporting that opinion
with objective findings on examination, the medical opinion evidence is insufficient to establish
the element of causal relationship.
The Board therefore finds that appellant has not met her burden of proof to establish her
entitlement to compensation for the period claimed. The Board will affirm OWCP’s August 19,
2010 decision denying compensation from March 13 to June 7, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability from March 13 to June 7, 2010 was causally related to her accepted employment
injury.
7

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

8

John L. Clark, 32 ECAB 1618 (1981).

9

Fereidoon Kharabi, 52 ECAB 291 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

